Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic message with Mr. Mark Knedeison (Reg. No. 42747) on 6/10/2021.
	The application has been amended as follows:

102. (Currently Amended)	A method comprising:
unrolling, by a computer system, multiple copies of a partial-ordered, recursive neural network (RNN), wherein: 
unrolling the multiple copies comprises imposing a strict partial order on the multiple copies that is different from a sequential linear order from a sequential linear unrolling of the RNN; 
each copy of the RNN comprises N nodes, where N > 1, such that the first copy comprises nodes An=1, …, N and the second copy comprises nodes Bn=1, …, N;

the first and second copies are not adjacent in the sequential linear order;
evaluating, by the computer system, whether to add a direct connection from every node An in the first copy to every node Bn in the second copy, wherein the evaluating comprises estimating, by the computer system, an improvement in an objective of the RNN with the direct connection from the nodes An in the first copy to the nodes Bn in the second copy, wherein estimating the improvement in the objective comprises computing, by the computer system, a value of adding the direct connection from a node An in the first copy to a node Bn in the second copy, wherein computing the value comprises computing, by the computer system, a sum, over a set of training data, of products of multiple factors, wherein the multiple factors comprise, for each item in the set of training data, an activation value for node An and a partial derivative of an error loss function with respect to node Bn; and
after unrolling the multiple copies, directly connecting, by the computer system, a first node in the first copy of the RNN to a second node in the second copy of the RNN upon a determination by the computer system that an outcome of estimating the improvement in the objective of the RNN meets a criterion for adding the direct connection from the first node in the first copy of the RNN to the second node in the second copy of the RNN.

103. (Canceled)



110. (Canceled)

111. (Canceled)

113. (Currently Amended)	The method of claim 112, further comprising, prior to directly connecting the first node and the second node and directly connecting the third node to the fourth node, evaluating, by the computer system:

a value of adding the direct connection from the third node to the fourth node.

114. (Currently Amended)	The method of claim 113, wherein evaluating the value of adding the direct connections comprises computing, by the computer system:

a magnitude of a sum of products of activation values for the third node and partial derivatives of an error loss function with respect to the fourth node, summed over a second set of training data examples.

115. (Currently Amended)	A computer system comprising:
one or more processor cores; and

unroll multiple copies of a partial-ordered, recursive neural network (RNN), wherein: 
each copy of the RNN comprises N nodes, where N > 1, such that the first copy comprises nodes An=1, …, N and the second copy comprises nodes Bn=1, …, N;
unrolling the multiple copies comprises imposing a strict partial order on the multiple copies that is different from a sequential linear order from a sequential linear unrolling of the RNN;
the multiple copies comprise a first copy and a second copy such that the second copy covers the first copy in the strict partial order; and
the first and second copies are not adjacent in the sequential linear order; and
evaluate whether to add a direct connection from every node An in the first copy to every node Bn in the second copy, by estimating an improvement in an objective of the RNN with the direct connection from the nodes An in the first copy to the nodes Bn in the second copy, wherein estimating the improvement in the objective comprises computing a value of adding the direct connection from a node An in the first copy to a node Bn in the second copy, wherein computing the value comprises computing a sum, over a set of training data, of products of multiple factors, wherein the multiple factors comprise, for each item in the set of training data, an activation value for node An and a partial derivative of an error loss function with respect to node Bn; and
upon a determination that an outcome of estimating the improvement in the objective of the RNN meets a criterion for adding the direct connection from the first node in the first copy to the second node in the second copy.

116. (Canceled)

117. (Canceled)

123. (Canceled)

124. (Canceled)

126. (Currently Amended)	The computer system of claim 125, wherein the memory stores further software that when executed by the one or more processors, cause the one or more processors to, prior to directly connecting the first node and the second node and directly connecting the third node to the fourth node, evaluate:

a value of adding the direct connection from the third node to the fourth node.

127. (Currently Amended)	The computer system of claim 126, wherein the memory stores further software that when executed by the one or more processors, cause the one or more processors to evaluate the value of adding the direct connections by computing:

a magnitude of a sum of products of activation values for the third node and partial 

128. (Currently Amended)	The method of claim 102, wherein:
the first node in the first copy corresponds to node P [[A]] in the first copy; and
the second nodes in the second copy corresponds to the node P [[A]] in the second copy.

129. (Currently Amended)	The method of claim 102, wherein: 
the first node in the first copy corresponds to node P [[A]] in the first copy;
the second node in the second copy corresponds to a node Q [[B]] in the first copy; and
the node Q [[B]] does not cover the node P [[A]] in the first copy.	

130. (Currently Amended)	The method of claim 102 [[101]], wherein:
the first node in the first copy corresponds to node P [[A]] in the first copy; 
the second node in the second copy corresponds to a node Q [[B]] in the every copy, including the second copy; and
directly connecting the first node in the first copy of the RNN to the second node in the second copy of the RNN comprises directly connecting, by the computer system, the node P [[A]] in the first copy of the RNN to the node Q [[B]] of every copy of the RNN that covers the first copy.

131. (Canceled)

134. (Currently Amended)	The computer system of claim 115, wherein:
the first node in the first copy corresponds to node P [[A]] in the first copy; and
the second nodes in the second copy corresponds to the node P [[A]] in the second copy.

135. (Currently Amended)	The computer system of claim 115, wherein: 
the first node in the first copy corresponds to node P [[A]] in the first copy;
the second node in the second copy corresponds to a node Q [[B]] in the first copy; and
the node Q [[B]] does not cover the node P [[A]] in the first copy.	

136. (Currently Amended)	The computer system of claim 115, wherein:
the first node in the first copy corresponds to node P [[A]] in the first copy; 
the second node in the second copy corresponds to a node Q [[B]] in the every copy, including the second copy; and
the memory stores further software that when executed by the one or more processors, cause the one or more processors to directly connect the first node in the first copy of the RNN to the second node in the second copy of the RNN by directly connecting the node P [[A]] in the first copy of the RNN to the node Q [[B]] of every copy of the RNN that covers the first copy.

137. (Canceled)


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 7:15 a.m. to 3:45 p.m. or contact the Supervisor Mr. Li Zhen at (571) 272-3768.

/P. C./
Examiner, Art Unit 2121
Peter Coughlan
Patent Examiner




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121